Citation Nr: 0113575	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-16 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the reduction in rating for service-connected 
degenerative disc disease with herniation and radiculopathy, 
from 60 percent to 20 percent was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from December 
1986 to July 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 hearing officer decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which decreased the assigned disability 
evaluation for service-connected degenerative disc disease 
with herniation and radiculopathy from 60 percent to 20 
percent.  A notice of disagreement was received in May 2000, 
a statement of the case was issued in June 2000, and a 
substantive appeal was received in August 2000.  In January 
2001, the veteran testified at a Board videoconference 
hearing. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  By rating decision in November 1994, the RO granted 
entitlement to service connection for a herniated nucleus 
pulposus by history, evaluated as 10 percent disabling.  

3.  In a March 1996 rating decision, the RO assigned a 60 
percent evaluation for the veteran's service-connected 
degenerative disc disease with herniated nucleus pulposus, 
effective from February 1, 1996.  

4.  By rating decision in July 1999, the RO proposed to 
reduce the rating for the service-connected back disability 
from 60 percent to 10 percent.

5.  In an April 2000 hearing officer decision, the RO reduced 
the assigned disability evaluation for degenerative disc 
disease with herniation and radiculopathy from 60 percent to 
20 percent, effective July 1, 2000.  

6.  There is an approximate balance of the positive evidence 
with the negative evidence on the question of whether there 
was a demonstrated actual improvement in the veteran's 
service-connected degenerative disc disease with herniation 
and radiculopathy.


CONCLUSION OF LAW

The veteran's service-connected degenerative disc disease 
with herniation and radiculopathy was improperly reduced from 
60 percent to 20 percent effective July 1, 2000; the criteria 
for restoration of the 60 percent evaluation from that date 
have been met.  38 U.S.C.A. §§ 1155, 5112(b)(6), 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.344(c), 
4.7, 4.71a, Diagnostic Code 5293 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes VA 
examination reports and private medical records.  No 
additional pertinent evidence has been identified by the 
veteran.  Upon questioning at the January 2001 Board hearing, 
the veteran indicated that there were no pertinent 
outstanding records.  The Board therefore finds that the 
record as it stands is complete and adequate for appellate 
review.  Further, the veteran and his representative have 
been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
restoration of his disability rating.  The Board concludes 
that the discussions in the rating decisions and statement of 
the case have informed the veteran and his representative of 
the information and evidence necessary to warrant entitlement 
to the benefit sought, and there has therefore been 
compliance with VA's notification requirement.  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review despite the fact 
that implementing regulations have not yet been implemented.  
At any rate, the Board believes that there is no resulting 
prejudice to the veteran as a result of any failure to comply 
with the new legislation in light of the following decision. 

Factual Background

Upon separation examination dated in May 1994, recurrent low 
back pain with herniated discs at L4-L5-S1 was noted.  

VA spine and general medical examinations dated in August and 
September 1994 reflect diagnoses of herniated discs at L4-5 
and L5-S1 with low back pain and radicular pain and tingling 
in the right lower extremity.  In a November 1994 rating 
decision, the RO granted entitlement to service connection 
for herniated nucleus pulposus, evaluated as 10 percent 
disabling, effective from July 12, 1994.

Upon VA spine examination dated in March 1996, the examiner 
noted positive paraspinal spasm on the right and a postural 
abnormality of right-sided list.  Range of motion was noted 
as forward flexion to 40 degrees, backward extension to 25 
degrees, bilateral lateral flexion to 30 degrees, and 
bilateral rotation to 25 degrees.  The examiner noted 
objective evidence of pain with forward flexion and 
extension.  The examiner also noted positive tension signs, 
greater on the right than left.  Radiological examination 
showed mild disc space narrowing at L5-S1 with osteophytes.  
Diagnoses of degenerative disc disease at L5-S1 and possible 
herniated disc L4-L5, L5-S1 were noted.  

In a March 1996 rating decision, the RO determined that a 60 
percent evaluation was warranted for the veteran's service-
connected degenerative disc disease with history of herniated 
nucleus pulposus.  

A February 1998 VA examination of the joints revealed ankle 
pain secondary to herniations.  The examiner also noted 
decreased straight leg raising due to pain referred from the 
low back.  Diagnoses of disc herniations and degenerative 
joint disease of the lumbosacral spine were noted.  Upon VA 
examination of the spine, also dated in February 1998, the 
veteran complained of low back pain, tingling, shooting sharp 
pain in the right buttock, muscle spasm, and weakness in the 
leg.  Daily sharp pains lasting for minutes were also noted 
as well as marked decrease in function with flares.  The 
veteran's daily activities were also noted as frequently 
interrupted by his back condition.  Physical examination 
revealed positive pain with forward flexion, which was noted 
as to only 45 degrees.  The examiner also noted marked 
decrease in range of motion with flares of pain rendering the 
veteran unable to ambulate.  Positive spasm at the 
"lumbars" was also noted.  The musculature of the back was 
noted as strong except for the abnormal spasm at the 
"lumbars."  Diagnoses of degenerative joint disease of the 
lumbar spine, disc herniations at L4-L5 and L5-S1, and 
chronic low back pain and recurrent neurological symptoms 
suspected as secondary to disc herniations were noted.  A 
March 1998 magnetic resonance imaging study of the lumbar 
spine revealed central disc herniations at L4-L5 and L5-S1 
with severe central spinal stenosis.

In a March 1998 rating decision, the RO continued a 60 
percent evaluation for service-connected degenerative disc 
disease with history of herniated nucleus pulposus.  

Pursuant to a request for reevaluation, the veteran was 
afforded a VA spine examination in April 1999.  The 
examination report notes the veteran complained of morning 
pain and stiffness as well as right sciatic-type pain in the 
leg with activities such as putting on socks or shoes.  It 
was noted the veteran denied recent paresthesias or weakness 
in the lower extremities.  It was reported that the veteran 
also denied any significant flare-ups of his back condition.  
Physical examination was noted as showing no postural 
abnormalities.  The examiner noted the veteran was non-tender 
over the lumbosacral spine and the right and left paraspinal 
regions.  Forward flexion was noted as to 95 degrees with no 
pain and extension was noted as to 35 degrees with pain.  
Right and left lateral flexion was noted to 40 degrees 
without pain and bilateral rotation was noted as to 35 
degrees without pain.  Straight leg raising was noted as 
positive on the right with pain radiating down the back of 
the thigh to the knee.  The veteran was able to heel and toe 
walk without difficulty.  The examiner noted no paresthesias, 
muscle spasm, or weakness on examination.  The examiner also 
noted there was no limitation of range of motion or spinal 
function due to pain, fatigue, weakness, or lack of endurance 
after repetitive use.  An impression of disc herniations of 
the lumbosacral spine at L4-L5 and L5-S1 with clinical 
evidence of right radiculopathy was noted.  

Based upon the April 1999 VA examination, the RO proposed to 
reduce the veteran's rating for service-connected 
degenerative disc disease of the lumbar spine from 60 percent 
to 10 percent.  The veteran was notified of the proposed 
reduction in August 1999.  

In October 1999, the RO received a private 
electrophysiological study of the upper and lower 
extremities.  The September 1999 report noted decreased 
amplitude in the right tibial H reflex.  This finding was 
noted as consistent with a right lumbosacral radiculopathy.  

At an October 1999 RO hearing, the veteran testified that the 
severity of his condition varied from time to time.  He 
stated there were periods where it was very difficult for him 
to get out of bed or do simple functions, and there were also 
periods where he did pretty well and was able to function 
fairly normally.  The veteran reported he was currently being 
treated by a private chiropractor.  He testified to 
experiencing pain and numbness or tingling from his buttock 
to ankle.  He also reported difficulty with bending forward.  
The veteran testified to taking a prescription medication for 
pain relief.  

In an April 2000 hearing officer decision, the RO reduced the 
assigned disability evaluation for degenerative disc disease 
of the lumbosacral spine with herniation and radiculopathy 
from 60 percent to 20 percent.  

At his January 2001 hearing before a Member of the Board, the 
veteran testified to intermittent sharp pains in the lower 
back region as well as radiating pain down the right leg and 
foot.  The veteran also testified to flare-ups with physical 
activity.  Finally, the veteran testified that he spent less 
than 10 minutes with the last VA orthopedic examiner and 
performed only basic stretching exercises and heel/toe walks.  
The veteran noted that he had always been able to do those 
activities because he was muscularly very strong.  He also 
noted that the examiner did not review the magnetic resonance 
imaging report or radiology reports of his back.  

Analysis

Initially, the record does not indicate, and the veteran has 
not argued, that the notice provisions of 38 C.F.R. 
§ 3.105(e) have not been complied with by the RO.  Thus, the 
Board will focus on the propriety of the reduction.

Reductions in rating of a service-connected disability are 
generally governed by 38 C.F.R. § 3.344.  Paragraph (c) of 
that regulation provides that the provisions of paragraphs 
(a) and (b) apply only to "ratings which have continued for 
long periods of time at the same level (5 years or more)."  
In all other cases, an adequate reexamination that discloses 
improvement in a condition that has not stabilized will 
warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).  In 
the present case, the veteran's 60 percent disability 
evaluation was in effect from February 1, 1996 to July 1, 
2000, a period of slightly more than four years.  Thus, the 
provisions of 38 C.F.R. § 3.344(a) and (b) are not for 
application in this case.  

In cases such as this, the Board must focus upon evidence 
available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition 
had demonstrated actual improvement.  See Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-282 (1992).  Care must be 
taken to ensure that a change in an examiner's evaluation 
reflects an actual change of the veteran's condition and not 
merely a difference in thoroughness of the examination or in 
descriptive terms, when viewed in relation to the prior 
disability history.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Brown v. 
Brown, 5 Vet. App. 413, 420-422 (1993).  

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates to the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  The Board notes that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher evaluation in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated and those factors are not 
contemplated by the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The veteran's service-connected degenerative disc disease 
with herniation and radiculopathy has been evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5293, which provides 
that a 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief 
warrants a 60 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The April 1999 VA examiner noted no muscle spasm or weakness 
as well as no limitation of motion or spinal function due to 
pain.  The examiner also noted improved range of motion in 
the back with pain only on extension.  However, this 
examination is somewhat inconsistent with the previous 
evidence of record, particularly the February 1998 VA 
examination which noted pain on range of motion testing as 
well as markedly decreased range of motion with flares of 
pain, left paraspinal spasm, and recurrent neurological 
symptoms.  The Board notes that the February 1998 VA 
examination report including consideration of radiology 
reports and a review of the claims folder.  The April 1999 VA 
examination report dictates a history, but is silent for any 
notation of radiology reports or magnetic resonance imaging 
reports.

The February 1998 VA examination noted muscle spasm and 
recurrent neurological symptoms secondary to the herniated 
disc.  It was also noted that the veteran's daily activities 
were frequently interrupted because of his back condition.  
Additionally, a private neurological study dated in September 
1999 noted findings consistent with right lumbosacral 
radiculopathy.  The Board recognizes that the veteran's range 
of motion showed improvement and that he testified to 
performing stretching exercises on a regular basis.  However, 
the rating criteria used to evaluate the veteran's service-
connected disability are not based only upon limitation of 
motion.  The x-ray and MRI studies all show disc involvement 
and even the April 1999 examination noted sciatic neuropathy.  
While no muscle spasm was noted at the time of examination, 
the other evidence of symptomatology appropriate to the site 
of the involved discs must also be considered. 

In Brown v. Brown, 5 Vet. App. at 421, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that when the issue is 
whether the RO was justified in reducing a rating for a 
service-connected disability, VA is required to establish by 
a preponderance of the evidence and in compliance with 
38 C.F.R. § 3.344 that the reduction was warranted.  After 
carefully reviewing the medical evidence and the veteran's 
testimony (which the Board finds to be credible), the Board 
believes that the positive evidence and the negative evidence 
are in a state of equipoise on the question of whether there 
had been a demonstrated actual improvement in the veteran's 
low back disability.  It therefore cannot be said that the 
preponderance of the evidence supported the reduction.  38 
U.S.C.A. § 5107(b) (West 1991) and the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified at 38 U.S.C. § 5107).  
Restoration of the 60 percent rating effective July 1, 2000, 
is therefore warranted.  Brown v. Brown, 5 Vet. App. at 421.


ORDER

Restoration of the 60 percent rating for service-connected 
degenerative disc disease with herniation and radiculopathy 
effective July 1, 2000, is warranted.  The appeal is granted 
to this extent. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

